Case: 10-60385 Document: 00511370524 Page: 1 Date Filed: 02/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 3, 2011
                                     No. 10-60385
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

MERCY MUNGWI BELL,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. AO72-149-812


Before KING, DeMOSS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Mercy Mungwi Bell petitions this court to review the decision of the Board
of Immigration Appeals (BIA) denying her motion to reconsider its dismissal of
her appeal from the denial of her application for cancellation and waiver of
removal, pursuant to Immigration and Nationality Act (INA) § 240A, 8 U.S.C.
§ 1229b, INA § 212(h), 8 U.S.C. § 1182(h), and INA § 212(i), 8 U.S.C. § 1182(i).
Bell states that she is appealing the BIA’s September 2, 2009 dismissal of her
appeal and the BIA’s April 22, 2010 denial of her motion for reconsideration.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60385 Document: 00511370524 Page: 2 Date Filed: 02/03/2011

                                  No. 10-60385

She argues that the immigration judge (IJ) did not apply the proper law and the
IJ and BIA did not meaningfully consider her request for cancellation of removal
and waiver under § 1182(i). Bell further contends that the adverse credibility
determination that was made in her case is not supported by the record. She
also challenges the IJ’s analysis of her income tax statements, arguing through
reliance on specific provisions of the Internal Revenue Code that the IJ
incorrectly applied tax law.
      Because Bell did not file a petition for review from the BIA’s September
2, 2009 dismissal of her appeal, this court lacks jurisdiction to review the
arguments that she makes relative to that dismissal. See Stone v. INS, 514 U.S.
386, 405-06 (1995); Guevara v. Gonzales, 450 F.3d 173, 176 (5th Cir. 2006).
Moreover, this court lacks jurisdiction to review any judgment regarding the
discretionary relief provisions at issue, except to the extent this appeal involves
“constitutional claims or questions of law.” See 8 U.S.C. § 1252(a)(2)(B)(i);
§ 1252(a)(2)(D). Bell’s arguments essentially consist of challenges to the factual
determinations that she was not credible and that she had not established the
requisite level of hardship. See Sung v. Keisler, 505 F.3d 372, 377 (5th Cir.
2007); Zhao v. Gonzales, 404 F.3d 295, 306 (5th Cir. 2005). To the extent that
Bell’s arguments do not present constitutional or legal challenges, this court
lacks jurisdiction to consider Bell’s arguments.          See § 1252(a)(2)(B)(i);
§ 1252(a)(2)(D).   Moreover, this court lacks jurisdiction to consider Bell’s
argument that the IJ misinterpreted specific provisions of the Internal Revenue
Code, because Bell did not exhaust this issue by presenting it to the BIA. See
§ 1252(d)(1); Claudio v. Holder, 601 F.3d 316, 318 (5th Cir. 2010).
      Further, while this court has jurisdiction to review the BIA’s denial of
Bell’s motion to reconsider its dismissal on “constitutional claims or questions
of law raised upon a petition for review,” see § 1252(a)(2)(D), Bell has failed to
show that the BIA’s denial of reconsideration was an abuse of discretion. See



                                        2
    Case: 10-60385 Document: 00511370524 Page: 3 Date Filed: 02/03/2011

                                 No. 10-60385

Chambers v. Mukasey, 520 F.3d 445, 448 (5th Cir. 2008). Therefore, Bell’s
petition for review is DENIED.




                                      3